Citation Nr: 1226306	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  07-24 353A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypothyroidism as secondary to service-connected psoriatic arthritis.  

2.  Entitlement to service connection for a sleep disorder.

3.  Entitlement to service connection for a periodic limb movement disorder. 

4.  Entitlement to an initial evaluation in excess of 40 percent for service-connected psoriatic arthritis.  

5.  Entitlement to an increased evaluation for a right eye disorder.  

6.  Entitlement to an effective date prior to September 6, 2005, for a grant of service connection for psoriatic arthritis.  



REPRESENTATION

Appellant represented by:	Brooke Thomas, attorney


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from December 1977 to December 1981 and from December 1984 to December 1988.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

Regarding the claim for service connection for hypothyroidism, a Veterans Health Administration (VHA) opinion was obtained by the Board in March 2011.  In June 2011, the Veteran was provided a copy of the opinion and given 60 days from the date of the letter to submit any additional evidence or argument.  The Veteran responded in June 2011 with copies of already-submitted documents.  He waived his right to RO consideration and requested that the Board proceed with adjudication of his appeal.  In January 2012, the Board obtained a VHA opinion addendum.  In March 2012, the Veteran was provided a copy of the addendum opinion and given 60 days from the date of the letter to submit any additional evidence or argument.  That same month, the Veteran provided argument and additional evidence in support of his claim.  He waived his right to RO consideration and requested that the Board proceed with adjudication of his appeal.  

The issues of entitlement to service connection for hypothyroidism and sleep disorder and entitlement to increased evaluations for psoriatic arthritis and a right eye disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record demonstrates that a periodic limb movement disorder is not related to active service.

2.  On September 6, 2005, the Veteran filed an initial claim for service connection for neurological symptoms that the RO interpreted later as a claim for psoriatic arthritis.  No earlier document that may be construed as a claim was filed.

3.  Psoriatic arthritis was diagnosed on February 2, 2006.  


CONCLUSIONS OF LAW

1.  Periodic limb movement disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  The criteria for an effective date prior to September 6, 2005, for a grant of service connection for psoriatic arthritis have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

But "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled."  Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007) (noting that once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, section 5103(a) notice is no longer required).  Additionally, where service connection has been granted, the claimant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements such as effective dates or disability ratings.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The Veteran has made no such assertions regarding his claim for an earlier effective date.  Accordingly, regarding that claim, VA's duty to notify has been satisfied.  

Regarding the claim for service connection, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).   A fully compliant November 2005 letter was sent to the Veteran prior to initial adjudication of his service connection claim.  Additionally, the Veteran was represented by a certified veterans' service organization throughout the claims process.  Accordingly, VA's duty to notify has been satisfied.  

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records and identified private medical records have been obtained.  VA did not provide the Veteran with a medical examination but none is required in this case.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  Here, as will be discussed further below, the evidence of record does not indicate any in-service event or symptoms, nor does it indicate any continuity of symptoms.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  Additionally, no examination is required regarding the claim for an earlier effective date as that issue is resolved on the basis of dates of documents and evidence already in the claims file.  See 38 C.F.R. § 3.159(c)(4) (noting that an examination is required only where the evidence of record does not contain sufficient competent medical evidence to decide the claim).  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

Service connection 

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay statements do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony, however, is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran alleges his period limb movement disorder is related to service, but does not make any allegations of continuity of symptoms or of in-service symptoms.  

The Veteran's STRs are silent regarding any periodic limb movement disorder or any complaints, treatment, or diagnoses that could be construed as related.  Additionally, the medical evidence of record does not demonstrate a diagnosis of the disorder until June 2001.  The disorder was discovered during a sleep examination.

The Board finds that the evidence of record does not support a finding of service connection for this disorder.  There is a currently diagnosed periodic limb movement disorder.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167; Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  But there are no in-service symptoms or allegations of symptoms in service or continuously after service, related to a periodic limb movement disorder.  See 38 C.F.R. § 3.303; Shedden, 381 F.3d at 1167.  Additionally, the other evidence of record does not support a finding that current disorder is related to active service.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Notably, there is a gap of over 10 years in between the diagnosis of a periodic limb movement disorder and service discharge in 1988.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of disorder).  The other evidence of record does not support a finding of service connection.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (holding that the Board must analyze the credibility and probative value of all material evidence and provide the basis for the rejection of any such evidence).  Accordingly, service connection is not warranted.

Additionally, the Board notes that although the Veteran supplied multiple Board decisions in support of his own appeal, such decisions are not binding precedent.  See 38 U.S.C.A. § 7104(c) (West 2002) (noting that the Board is bound by VA regulations and the precedent opinions of the VA General Counsel's office).  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Earlier effective date

The effective date for an award of service connection is the day following separation from active service or the date entitlement arose, if the claim is received within one year after separation from service; otherwise, the effective date is the later of the date of receipt of claim or the date of entitlement to service connection arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).

A claim is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2011).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  38 C.F.R. § 3.155(a) (2011).  VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

As noted above, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 C.F.R. § 3.303(a).  Service connection requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden, 381 F.3d at 1167.

Here, the Veteran filed a claim on September 6, 2005 for entitlement to service connection for peripheral neuropathy.  Private medical records dated in 1999 contain diagnoses of arthritis.  Other private medical records contain evidence of neurological complaints and diagnoses as early as 1999.  2001 private medical records contain diagnoses of radiculopathy and unspecified nerve root and plexus disorder.  Private records dated in 2003 contain diagnoses of peripheral neuropathy, paresthesias, neuralgia, and neuritis.  The first diagnosis of psoriatic arthritis of record is in a private medical record dated February 2, 2006.  In a March 2006 rating decision, the RO denied service connection for peripheral neuropathy.  The Veteran filed a notice of disagreement in March 2006.  But in April 2006, the Veteran withdrew his NOD regarding the peripheral neuropathy, stating that what had been diagnosed as peripheral neuropathy had recently been confirmed as psoriatic arthritis.  In a November 2006 rating decision, the RO granted service connection for psoriatic arthritis, noting a current diagnosis of psoriatic arthritis and that psoriasis was a service-connected disability.  

As noted above, the effective date is the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  Here, the date of receipt of the claim was September 6, 2005, the date that the Veteran filed a claim for service connection for peripheral neuropathy.  A review of the claims file indicates that no other documents or communications of record may be interpreted as a formal or informal claim for service connection prior to that date, to include within one year of service discharge.  See 38 C.F.R. §§ 3.1(p), 3.155(a); see also Servello, 3 Vet. App. at 198.  The date entitlement arose was February 2, 2006, the date that psoriatic arthritis was assessed.  Thus, the proper effective date is the later of September 6, 2005 and February 2, 2006.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  Accordingly, an effective date prior to September 6, 2005 is not warranted.  

The Veteran alleges the effective date should be the date of service discharge or the date of his complaints and/or diagnoses of neurological disorders.  But even if those were the dates of entitlement to service connection, the Veteran did not file a claim for service connection until September 6, 2005.  This is the later of the dates proposed by the Veteran  The Board notes that by assigning an effective date of September 6, 2005, the date of claim, rather than the date that entitlement arose, February 2, 2006, the RO has assigned an effective date that benefited the Veteran beyond the technical requirements of the law.  See Williams v. Gober, 10 Vet. App. 447, 452 (1997).  Accordingly, no earlier effective date is warranted.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert, 1 Vet. App. 49.


ORDER

Service connection for a periodic limb movement disorder is denied.

An effective date prior to September 6, 2005 for a grant of service connection for psoriatic arthritis is denied.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  Remand is required to 1) obtain clarification and information from the Veteran's treating physician and to obtain an appropriate VA examination regarding the etiology of hypothyroidism; 2) obtain recent private treatment records; 3) obtain a VA examination regarding the etiology of sleep apnea; 4) obtain a VA examination regarding the severity of the right eye disorder; and 5) obtain a VA examination regarding the severity of the psoriatic arthritis.

Hypothyroidism 

Remand is required regarding entitlement to service connection for hypothyroidism because the medical evidence of record is insufficient upon which to base an appellate decision.  See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information).  "[W]here an examiner specifically identifies additional information that would facilitate a more conclusive opinion, the duty to assist requires that VA at least investigate the feasibility of providing that information."  Jones v. Shinseki, 23 Vet. App. 382, 388 (2010).  Where a private examination report reasonably appears to contain information that is "relevant, factual, and objective" and is necessary to properly decide a claim, VA has a duty to either (1) ask the private examiner to clarify the report, or (2) request that the claimant obtain the necessary information to clarify the report.  Savage v. Shinseki, 24 Vet. App. 259, 269 (2011).  Additionally, a medical opinion must support its conclusion with an analysis.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical article or treatise can provide support for a claim, but must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships.  Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  

In support of the claim that his hypothyroidism is secondary to his service-connected psoriatic arthritis, the Veteran submitted three private medical opinions from his treating physician, Dr. DB.  In an August 2007 submission, Dr. DB opined that the Veteran's hypothyroidism was caused by the Mixed-Collagen-Vascular-Disease of psoriasis arthritis.  In a September 2007 submission, Dr. DB opined that the hypothyroidism and swelling were caused by the Mixed-Collagen-Vascular Disease of psoriasis arthritis.  Dr. DB did not provide any rationale for these opinions.  A February 2008 opinion from Dr. DB noted that the Veteran had rheumatoid psoriatic arthritis and had developed several other medical problems related to this arthritis, including hypothyroidism, for which he had a 400% increased risk.  Dr. DB cited to the Annuals of Rheumatic Disease, June 2007.  

Subsequently, a December 2007 VA examination was obtained.  The examiner provided an opinion that hypothyroidism was not caused by or a result of psoriatic arthritis.  No rationale or explanation was provided.  

In March 2011, a VHA opinion was obtained upon review of the claims file.  The examiner, an endocrinologist, noted review of the December 2007 VA examination and the February 2008 private medical opinion.  The examiner stated that the private opinion was confusing because rheumatoid arthritis (RA) and psoriatic arthritis are two distinct entities, because the Veteran was diagnosed with psoriatic arthritis and not RA, and old records suggested the Veteran was rheumatoid factor negative.  The examiner stated that evidence describing the occurrence of thyroid disease in patients with arthridities must be viewed with caution.  For other connective tissue diseases such as systemic lupus erythematosis and RA, which appear to be antibody mediated diseases, the association of hypothyroidism is higher than expected.  The examiner stated, however, that these are different from psoriatic arthritis, and noted that that most psoriatic arthritis patients are seronegative for RA and lupus antibodies.  The examiner cited to an October 2006 Journal of Rheumatology study which indicated an increased incidence in positive thyroid antibodies and subclinical hypothyroidism in women with psoriatic arthritis.  That same study, however, noted that thyroid antibodies were increased with men with psoriatic arthritis, but not the incidence of hypothyroidism.  Therefore, the examiner concluded that there was less than a 50 percent or greater probability that the Veteran's hypothyroidism was related to or aggravated by his psoriatic arthritis.  The examiner stated that the conclusion was based upon a review of the literature indicating that the incidence of autoimmune related hypothyroidism in the general population is relatively significant and that much of this has to do with genetic factors, and that at this time, the data available regarding psoriatic arthritis indicates that the prevalence is not significantly increased in men.  The examiner noted that there was no mention of any family history of thyroid antibody testing, which may have been helpful in determining etiology or cause of his thyroid disease.  

In a January 2012 addendum, the examiner stated that the only article that exists that discusses the incidence of hypothyroidism in men with PA and compares the incidence among those with PA to that of other connective tissue disorders, is the October 2006 article mentioned in his March 2011 opinion.  The examiner concluded that no new information was available regarding this issue and thus, his provided opinion remained the same.  

In March 2012, the Veteran submitted argument in support of his claim.  He also submitted several medical articles, including the October 2006 abstract cited by the VA examiner.  Several other articles confirmed the VHA examiner's statements regarding an increased incidence of hypothyroidism among RA patients.  Additionally, an abstract from Clinical Rheumatology noted that the data was consistent with a significant thyroid involvement in rheumatologic disorders, which is not limited to disease with a definite autoimmune etiology.  That abstract indicated that little was known about thyroid involvement in other rheumatological disease of possible autoimmune etiology, such as psoriatic arthritis and ankylosing spondylitis.  The Veteran has cited various other medical articles and abstracts in contending that his psoriatic arthritis is similar, if not the same, to RA, because both are autoimmune disorders.  

The Board therefore finds that remand is required to obtain additional information and for an examination.  First, evidence of record requires clarification from Dr. DB, regarding whether the Veteran has RA.  Second, the June 2007 medical article cited by Dr. DB was not provided and is relevant to the claim.  Such article should be requested from Dr. DB and/or obtained in another manner.  Third, a VA examination must be provided that elicits from the Veteran a family history regarding any thyroid testing or conditions and that addresses the medical articles and abstracts now associated with the claims file.  Accordingly, remand is required for further development.

Sleep disorder

Remand is required regarding the claim for entitlement to service connection for a sleep disorder to provide the Veteran with an examination.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The RO did not provide the Veteran with an examination regarding this claim.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  Here, private medical records provide a diagnosis of sleep apnea.  Additionally, the Veteran has asserted difficulty sleeping and respiratory symptoms during service and since service discharge.  Furthermore, the Veteran's children submitted lay statements indicating that the Veteran began snoring heavily during service.  The Veteran's wife provided a lay statement that he began to snore loudly during service and that he was tired all the time.  Accordingly, there is evidence of currently diagnosed disability, and competent lay testimony regarding in-service and post-service symptoms, but no nexus opinion is of record.  Remand for a VA examination is thus required.  

Right eye disorder

Regarding the claim of entitlement to an increased evaluation for right eye disorder, the appeal must be remanded for a current examination.  VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also 38 C.F.R. § 3.326 (a) (2011).  The most recent eye examination was in January 2007, over five years ago.  At that examination, it was noted that the symptoms of decreased acuity, photophobia, night glare, and pain were secondary to the episode of herpes zoster.  A July 2011 private medical record noted herpes zoster.  In a July 2011 submission, the Veteran noted the recurrence of the active infection and relevant symptoms.  As the examination of record is over five years old and a recurrence of herpes zoster may have affected the severity of any right eye corneal scarring, an updated examination is required.


Psoriatic Arthritis

Remand of this issue is required to obtain an adequate picture of the severity of the Veteran's disability.  Remand may be required where the record before the Board contains insufficient medical information for evaluation purposes.  Littke, 1 Vet. App. at 93.  VA's duty to assist includes the duty to conduct a thorough and contemporaneous examination of the veteran, which may include records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Here, the Veteran has never been provided with a VA examination regarding the severity of his psoriatic arthritis.  Additionally, the Veteran appears to receive private treatment for this condition from Dr. DB and from Dr. RO, but the most recent records associated with the claims file are dated in 2007.  Remand is thus warranted to attempt to obtain recent treatment records and an updated and comprehensive examination that takes into account those records. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide proper authorization to obtain additional medical records from Dr. DB.  Subsequently, and after securing the proper authorizations, the AMC must make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  The AMC must request that Dr. DB state whether the Veteran is diagnosed with rheumatoid arthritis in addition to psoriatic arthritis.  Regardless of whether the Veteran provides the appropriate authorization, the AMC must contact Dr. DB and request that he provide the June 2007 medical article cited in his February 2008 submission.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file by the AMC.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; and (c) describe any further action to be taken by the AMC with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  If Dr. DB does not provide the medical article, obtain the June 2007 article in another manner and associate the article with the claims file.  All attempts to secure this evidence must be documented in the claims file by the AMC.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; and (c) describe any further action to be taken by the AMC with respect to the claim.  The Veteran must then be given an opportunity to respond.

3.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records, to specifically include all treatment records from Dr. RO dated in and after 2007.  Subsequently, and after securing the proper authorizations where necessary, the AMC must make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file by the AMC.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; and (c) describe any further action to be taken by the AMC with respect to the claim.  The Veteran must then be given an opportunity to respond.

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his hypothyroidism.  Although an endocrinologist or other specialist is not necessarily required, an appropriate medical practitioner must perform the examination, which includes a review of medical abstracts and articles.  The entire claims file (i.e., both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

The examiner must first address whether the Veteran has rheumatoid arthritis, psoriatic arthritis, or both.  If the examiner finds that the Veteran has rheumatoid arthritis, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the rheumatoid arthritis is caused or aggravated by service-connected psoriatic arthritis.  

Regardless of the above determination, the examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that hypothyroidism was caused or aggravated by the Veteran's service-connected psoriatic arthritis, or rheumatoid arthritis if it is found to be present and caused or aggravated by the Veteran's psoriatic arthritis.  The examiner must specifically address the following:  1) the private medical opinions dated in August 2007, September 2007, and February 2008; 2) the December 2007 VA examination; 3) the March 2011 VHA opinion with January 2012 addendum; 4) the medical articles and abstracts submitted by the Veteran; and 5) the Veteran's lay statements.

5.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of the Veteran's sleep disorder.  The entire claims file (i.e., both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the sleep apnea was caused or aggravated by the Veteran's military service.  The examiner must specifically address the Veteran's lay statements and other lay statements of record reporting in-service and post-service sleep symptoms.

6.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the current extent of the Veteran's right eye disorder (corneal scarring).  The entire claims file (i.e., both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  All appropriate testing shall be conducted, to include acuity testing.  In addition to all determinations required by the appropriate examination, the examiner shall make a determination regarding whether there are any incapacitating episodes due to the right eye disorder and whether there are any localized scars, atrophy, or irregularities of the retina or cornea, unilateral or bilateral, that are centrally located and that result in an irregular, duplicated, enlarged, or diminished image.

7.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the current extent of the Veteran's psoriatic arthritis.  The entire claims file (i.e., both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  In additional to all determinations required by the appropriate examination, the examiner shall make a determination regarding whether there constitutional manifestations associated with active joint involvement that are totally incapacitating and whether the psoriatic arthritis is manifested by weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods.  

8.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

9.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

10.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


